Citation Nr: 0308269	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  02-05 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to 
January 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2001 and September 2001 rating 
decisions from the Department of Veterans Affairs (VA) 
regional office (RO) in Houston, Texas.

A hearing was held on December 16, 2002, by means of video 
conferencing equipment with the appellant in Houston, Texas, 
before Kathleen K. Gallagher, an Acting Veterans Law Judge 
sitting in Washington, DC, who was designated by the Board's 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c), (e)(2) (West 2002) and who is rendering the 
determination in this case.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim; all reasonable development necessary for 
the disposition of the instant case has been completed.

2.  Hypertension was not present during active service or 
manifested within one year thereafter, and is not otherwise 
related to such service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, and incurrence of hypertension may not be presumed.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted to clarify the duty of VA to assist claimants in 
developing evidence pertinent to their claims for benefits.  
VCAA eliminates the prior requirement that a claim be well 
grounded before VA's duty to assist arises.  VCAA requires 
that VA make reasonable efforts to assist a claimant in 
obtaining evidence to substantiate his or her claim unless it 
is clear that no reasonable possibility exists that would aid 
in substantiating the claim.  

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
new statute have been complied with during the course of the 
current appeal.  Specifically, the Board finds that the June 
2001 and September 2001 rating decisions, the February 2002 
Statement of the Case (SOC) and the June 2002 Supplemental 
SOC (SSOC) specifically satisfy the requirement at § 5103A of 
VCAA in that they clearly notify the veteran of the evidence 
necessary to substantiate his claim.  By letter dated in 
April 2001, the Board advised the claimant of how 
responsibilities in developing the record are divided.  
Accordingly, the notice requirement regarding division of 
responsibilities is satisfied.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was a personal hearing 
at the RO.  

II.  Background

Service medical records reveal the veteran underwent an 
enlistment physical examination in January 1957, by which, he 
was found qualified for military service.  His blood pressure 
was measured as 138/76 sitting; no diagnosis was made.  The 
Report of Medical History indicates the veteran denied any 
history of high or low blood pressure.  The veteran was 
admitted for inpatient treatment in February 1957.  The 
veteran's blood pressure reading was 126/66 at that time.  
During other inpatient treatment in November 1958, blood 
pressure was read and recorded as 138/70 and 120/80.  A 
Report of Medical History, dated in February 1959, shows that 
the veteran again denied any problem with high or low blood 
pressure.  The veteran underwent a discharge physical 
examination in November 1959.  Again, he denied any history 
of high or low blood pressure.  His blood pressure was taken 
and read as 100/56 sitting.

VA outpatient records, dated from March 1975 to May 2001, 
indicate that the veteran's blood pressure was taken on 
numerous occasion during this period while he was treated for 
various complaints.  These records show blood pressure 
readings as follows:

January 1977 - 116/80; June 1977 - 140/90; June 1977 - 
104/66; August 1977 - 140/90; September 1977 - 110/70; 
September 1977 - 120/90; July 1979 - 114/80; April 1980 - 
134/86; May 1980 - 145/70 supine, 140/90 sitting; June 1980 - 
130/80; May 1982 - 134/80; July 1983 - 130/90; June 1986 - 
142/100 and 154/120.

In June 1986, the veteran presented with complaints of a cut 
on his right arm.  He also complained of bouts of evening 
headaches and sweats.  He was concerned about his blood 
pressure.  A review of systems included complaints of 
atypical chest pain.  The pertinent diagnosis was 
hypertension, essential versus labile.  Treatment plan 
included a low salt diet, quit smoking, and return to doctor 
in two days for follow-up.  The note also indicates that the 
veteran inquired about hypertension studies at the VA Medical 
Center (VAMC).  During the examination, blood pressure was 
142/100.  

A treatment note from December 1993 indicates that the 
veteran's hypertension was well controlled.  The veteran 
presented with complaints of hypertension and nerves in June 
1994.  When he arrived, his blood pressure was 120/71.  

An Urgent Care Note from April 2000 indicates that the 
veteran had a past medical history including hypertension 
times 10 to 21 years ago.  The veteran was admitted for 
inpatient care in August 2000 with a diagnosis of chest pain, 
hypertension, hypercholesterolemia.  Blood pressure was 
141/75.  During a work-up for a hemorrhoidectomy, doctors 
discovered that the veteran had unstable angina.  His blood 
pressure was noted to be well controlled on Metoprolol and 
Fosinopril.  The veteran underwent a coronary artery bypass 
graft in September 2000.

F.T., D.O., wrote a report in August 2001, indicating that 
the veteran had a long history of headaches and hypertension.

B.A.M., M.D., stated by letter dated in May 2002 that his 
former colleagues, Dr. B.G. and Dr. J.K. had treated the 
veteran.  Dr. M. indicated that from their former records and 
documentation it has been noted that the veteran has a long 
history of hypertension dating back to 1958 and the veteran 
continues to have essential hypertension and multiple related 
complications.

The veteran testified before a Board videoconference in 
December 2002.  The testimony indicated as follows:

The veteran's blood pressure was first up when he was treated 
after an auto accident.  (Transcript (T.) at p. 4)  High 
blood pressure was also noted when the veteran "mustered 
out."  The doctor asked him about it and whether he wanted 
to be treated for it.  He told the doctor "no."  (T. at p. 
5)  He has been treated ever since 1960 by Dr. M and Dr. G., 
then Dr. G(2)., and then Dr. F.  (T. at pp. 10-12).

III.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  In order to make 
a showing of chronic disease in service, one must present a 
combination of manifestations sufficient to identify the 
disease entity with sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2002).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).
Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cardiovascular-renal disease, 
including hypertension, becomes manifest to a degree of 10 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

Hypertension is high arterial blood pressure.  Dorland's 
Illustrated Medical Dictionary 801 (28th ed. 1994).  Various 
criteria for its threshold have been suggested, ranging from 
140 systolic (the top or first number of the blood pressure 
reading, e.g., "140"/90) and 90 diastolic (the bottom or 
second number, e.g., 140/"90") to as high as 200 systolic 
and 110 diastolic.  Id.  There is medical evidence in the 
claims file showing that the veteran currently has 
hypertension, and that matter is not in dispute in this case.  
The issue in the case is whether hypertension had its onset 
in service or manifested itself to a degree of 10 percent or 
more within one year from the date of termination of such 
service.  Under the VA Schedule for Rating Disabilities a 10 
percent rating is assigned for hypertension where diastolic 
pressure is predominantly 100 or more or systolic pressure is 
predominantly 160 or more or for an individual with a history 
of diastolic pressure of 100 or more who requires continuous 
medication for control.  38 C.F.R. § 4.104, Diagnostic Code 
7101.

Service medical records in this case do not show a diagnosis 
of hypertension in service, and there is no evidence of a 
diagnosis within one year of separation from active service.  
There is no diagnosis of record until June 1986 when the 
veteran sought treatment for high blood pressure with the VA.  
The Board is mindful of the veteran's testimony that he was 
told in service that he had high blood pressure on two 
occasions; however, this is not corroborated by treatment 
records.  Rather, review of service medical records discloses 
blood pressure readings all within the normal range 
throughout the veteran's active service.  
The veteran also seeks to date hypertension back to 1958 
through the statement of a private doctor, Dr. M.  The Board 
does not find Dr. M's statement sufficiently probative to 
demonstrate that the veteran had hypertension in service or 
within the presumptive one-year period.  Dr. M's assertion 
that his colleagues records show that the veteran had a 
history of high blood pressure dating back to 1958 is not 
persuasive of the veteran's contention that hypertension was 
diagnosed in service because the service medical records show 
no diagnosis or treatment of hypertension in 1958 or any 
other time during service.  Dr. M. appears to be referring to 
a medical history provided by the veteran, not by 
contemporaneous treatment, as the veteran has testified that 
he was never treated for high blood pressure until after he 
separated from the service in 1960.  Thus, the only way to 
have dated hypertension to 1958 was through the veteran's own 
report.  Evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence."  Leshore v. Brown, 8 Vet. App. 406, 409 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993); see 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Dr. M. did not 
disclose what type of records he reviewed and the date of the 
records.  His statement also lacks probative value because of 
the unavailability of the actual treatment records 
themselves.  

Finally, while the adjudication of claims for benefits under 
title 38 United States Code is nonadversarial, the Board, in 
rendering a decision on appeal, must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Abernathy v. Principi, 3 Vet. App. 
461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The 
credibility of a witness may be impeached by a showing, for 
example, of interest, bias, or inconsistent statements.  See 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Burns 
v. HHS, 3 F.3d 415, 417 (Fed. Cir. 1993) (testimony was 
impeached by witness' "inconsistent affidavits" and 
"expressed recognition of the difficulties of remembering 
specific dates of events that happened . . . long ago"); 
Mings v. Department of Justice, 813 F.2d 384, 389 (Fed. Cir. 
1987) (impeachment by testimony which was inconsistent with 
prior written statements).  The Board notes that 
"definitions of credibility do not necessarily confine that 
concept to the narrow peg of truthfulness.  It has been 
termed as 'the quality or power of inspiring belief. . . .'  
Credibility . . . apprehends the over-all evaluation of 
testimony in the light of its rationality or internal 
consistency and the manner in which it hangs together with 
other evidence."  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 
51-52 (7th Cir. 1971) (citations omitted).  

In this regard, the veteran apparently gave a medical history 
in April 2000 that he now contradicts with the filing of his 
claim for service connection.  The medical history in VA 
treatment notes indicate that the veteran developed 
hypertension 10 to 21 years ago.  This medical history is 
consistent with the timeframe of the first diagnosis of 
record in June 1986.  Accordingly, the Board finds that the 
most reliable evidence reveals a gap of 19 to over 26 years 
between service and the first diagnosis of hypertension.  
Absent objective, contemporaneous evidence of treatment in 
service or within a year of service, the Board finds that 
service connection for hypertension may not be granted.  In 
reaching this determination the Board considered the benefit 
of the doubt doctrine, but finds that the objective evidence 
is overwhelmingly against the claim.  Because the evidence 
preponderates against the claim, the doctrine is not for 
application.

The Board considered the necessity of a VA compensation and 
pension physical examination in reviewing this appeal.  
However, the Board found that such was not necessary because 
the information and medical evidence of record did not 
establish that the veteran suffered from hypertension in 
service or during the one-year period following separation 
from service, and that evidence constituted sufficient 
competent medical evidence for the Board to decide the claim.  
38 C.F.R. § 3.159(c)(4).  Accordingly, based on the 
information and evidence of record, the Board finds that 
service connection for hypertension is not warranted. 




ORDER

Service connection for hypertension is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

